 n^In the Matter of THOMPSON PRODUCTS,INC.andINTERNATIONAL UNION,UNITED AUTOMOBILE,AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA(UAW-CIO)Case No. R-4745.-Decided February15, 1943Jurisdiction:automotive parts manufacturing industry.Investigation and Certification of Representatives:existence of question: recog-nitionrefused because of existing contract with -a union certified as thestatutory representative less than a year before; prior certification in effectless than one yearheldno bar when under circumstances involved dateparties renewed a yearly contract following the election but prior to thecertification of the contracting union was considered the controlling factorinBoard'sdetermination as to whether another election should be held ;renewed yearly contract about to expire held no bar; usual pay roll ratherthan pay roll preceding strike urged by one of the unions directed to de-termine eligibility ; election necessary.Unit Appropriate for Collective Bargaining:all hourly rate and production em-ployees at company's Detroit plant, with specified exclusions ; stipulationas to.Stanley & S'noyer,byMr. Harry Sawyer,of Cleveland, Ohio, for'the Company.Mr. Maurice SugarandMr. Jack N. Tucker,ofDetroit,Mich.,for the C. I. O.-Mr. Robert 0. Brown,of Detroit, Mich., for the Society.-Mr: Arthur Leff,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Union, United Auto-.mobile,Aircraft and Agricultural Implement Workers of America(UAW-CIO), herein called' the C. I. -O., alleging that a questionaffectingCommerce had arisen concerning the representation ofemployees of Thompson Products, Inc. Detroit, Michigan, hereincalled the Company, the, National Labor Relations Board providedfor anappropriate hearing upon due notice before Robert J. Wiener,Trial Examiner.Said hearing was held', in Detroit, Michigan, on47 N. L.R. B., No. 83.619 6201,DEIOI'SaONS OF NATIONAL LABOR RELATIONS BOARDJanuary 11, 1943.The Company, the C. I. 0., and Society of Tooland' Die Craftsmen of America, herein called the Society, appeared,participated, and were afforded full opportunity to be heard; to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at, the hearingare,free from prejudicial error and are hereby affirmed.'The Com-pany has filed a brief, which has been considered by the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANY'Thompson Products, Inc., is an Ohio corporation with its principaloffice and place of business at Cleveland, Ohio. It maintains a plantatDetroit,Michigan, where it manufactures, sells,,and distributesdivers parts used in the' automobile, truck, tractor, aircraft, andmarine engineindustries.In the year- 1942 the Company purchasedmaterials valued at approximately $1,600,000, for use in its Detroitplant, 20 percent of which was purchased from sources located outsidethe State of Michigan.During the same period it manufactured atitsDetroit plant products of the approximate value of $3,690,000, 22,percent of which was sold by it outside the State of Michigan.The Company admits that it is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America is a labor organization affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company.Society of Tool and Die Craftsmen of America is an unaffiliatedlabor organization admitting to membership employees of 'theCompany.III.THE QUESTION CONCERNING REPRESENTATIONOn October 1, 1942, and again on December 29, 1942, the C. I. O.requested the Company to recognize it as the exclusive bargaining1At the hearing the Trial Examiner reserved for Board ruling a motion made by the'C. I. 0. to incorporate in the record of, this case the Board's formal file in Case No.R-2834(reported'in 35 N. L. R. B. 323), in which the Company,the C. I.0., and the Society wereparties',The expressed purpose was to'show tle'length of time which elapsed'between'theDirection of Election and the Certification of Representatives in that case.In view of thefact that the Board's Supplemental'Decision and Certification of Representatives in CaseR-2834 is in evidence in this case and shows on its face the sequence of events,the saidmotion is hereby denied. THOMPSON PRODUCTS, INC.. - - - , - T 'representati' e of the Company's employees in the Detroit plant. - TheCompany denied this request upon,the ground that it had, a contractWith-the Society covering the employees in its Detroit plant, and uponthe further ground that the Society had been certified by the Boardas statutory representative on September 14, 1942.2The Board's certification, issued on September 14, 1942, was basedupon, the, results of a. run-off election- which had been conducted on-October 24,' 1941. ' Prior to the election, and on April29, 1941, theCompany and the Society had entered, into a collective bargainingagreement for a term of 1 year.On April 29, 1942; following the run-off election, but prior to the issuance of the certification, the Companyand the Society entered into an agreement, extending the term oftheir previous agreement and making certain substantive changesyear 1942.After the Society was certified on September 14, 1942, theCompany and the Society, in the approximately 4-month period whichelapsed between that date and the date of the hearing, did- not nego-tiate a new contract nor agree to any modification of their contractalready in effect.While the language of the extension agreement is not'free fromambiguity and fails to state explicitly the period of the extended term,it appears to have been the intention of the parties to renew their col-lectivebargaining agreement, subject to certification of the Society bythe Board, for an additional term of 1 year, i. e., until April 29, 1943.This conclusion finds support in the omission of the parties to reopencollective bargaining negotiations after the certification was issued.We find, therefore, that the term of the' present contract between theCompany and the Society will not expire until April 29, 1943.From their conduct in, modifying and extending their prior con-tract, on April 29, 1942, and' their failure to take any steps toward,altering their existing contract following the ;issuance- by 'the Boardon September 14, 1942, of its certification, it is, evident that, theCompany, aand' the Society did not consider themselves under, a dis-ability, with, respect to collective bargaining by reason of the delay,in, the issuance of certification, and that their bargaining relationshipwas neither impeded nor impaired during the 11-month period whichelapsed between the run-off election and the issuance of the certifica-tion.'As a general rule, we do not entertain, a new petition within 1 yearfrom a prior certification.Where a contract for a reasonable term,has been entered into with a certified representative, in the interestof stability we refuse to disturb the, contractual relations. until' the2Matter of Thompson Products,-Inc.andInternationalUnion,United Automobile_Workers of America, Afll-2ated with the C. I.0., 35 N. L R. B 323; 43 N. L R. B. 1379. 622DECISIONSOF NATIONALLABOR RELATIONS BOARD-initialperiod of the contract is about to expire.Where,as here,the parties renew a yearly contract after an election but prior tocertification, and where the contracting union is thereafter certifiedas the exclusive representative, the term of the renewed contractrather'than the date of certification becomes the controlling factor inour determinationas towhether another election should be held.,We therefore find that the certification of September 14, 1942, is not abar to this proceeding. In view of the proximity of the expirationdate of the renewed contract, we find that it does not constitute a barto a present determination of representatives for the purpose ofnegotiating a new agreement for the period following April 29, 1943.A statement of the Field Examiner, introduced in evidence duringthe hearing, indicates that the C. I. 0. represents a substantialnumber of employees in the unit hereinafter found to be appropriate.3We find that a question affecting commerce has arisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find,in accordancewitha stipulation of the parties, that allhourly rate and production employees at the Detroit plant of theCompany, excluding, supervisory employees,foremen,assistant fore-men, watchmen,and office and confidential employees,constitutea unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) ofthe Act.4V. THE DETERMINATION OF REPRESENTATIVESThe C. I. 0. contends that only those employees within the appro-priate unit whose names appear on the Company's pay roll of Decem-ber 27,1942, should be,eligible to vote.The Company and the Society,oppose this position.In support of its contention, the C. I. 0. adduced evidence tendingto show that on December 29, 1942, a strike occurred at the Company'sDetroit plant, and that on January 2, 1943, following the terminationof the strike, 13 employees who were members of the C. -I. 0. com-mittee'were discharged by the Company.The record does not clearlydisclose the cause of the strike.There is nothing in the record whichindicates that the 13 employees were discharged as a result of anyunfair labor practice proscribed by the Act. It does not appear that8The Field Examiner reported that the C. I. 0 submitted 276 authorization cards bear-ing apparently genuine signatures of persons whose names appear on the Company's payroll of October 18, 1942.There are 689 names on that pay roll.The Society did not presentany evidence'of membership,but rests'on its contract with the Company as determiningits interest in this proceeding.4 This is the same unit previously found appropriate by the Board.0 THOMPSON PRODUCTS, INC.623any charges have been filed with the, Board alleging that the em-ployees have been discriminatorily discharged.It appears that sinceDecember 27, 1942, `the Company has hired additional employeeswho would be disenfranchised if the eligibility date proposed by theC. I. O. were selected.Under the circumstances, we are of the opinion, and therefore find,that there is no reason for departing from our usual rule concerningthe date of employment as of which eligibility to vote should begoverned.Accordingly, we shall direct that the question concerningrepresentation which has arisen be resolved by an election by secretballot among the employees in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Thompson Prod-ucts, Inc., Detroit,Michigan, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Seventh Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said'Rules and Regulations, among the employees-of the Detroit,, Michigan, plant of Thompson Products, Inc., withinthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this.Direction, including any such employees who did not work during saidpay- "roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave? since,quit or'-been discharged for cause, to determine whetherthey desire to be represented by International Union, United Automo-bile,Aircraft, and Agricultural 'ImplementWorkers of America-(UAW-CIO),'or by Society of Tool and Die Craftsmen-of America,for the purposes of collective bargaining, or by. neither.CI